Citation Nr: 0714769	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-07 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for back 
disability.  

2.  Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1976 to 
April 1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2004, a statement of the case was issued in January 2005, and 
a substantive appeal was received in March 2005.  

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for development 
and review of the service connection issue under a merits 
analysis.  VA will notify the appellant if further action is 
required on his part.


FINDINGS OF FACT

1.  Service connection for back disability (described as 
spondylosis L5-S1, cervical disk protrusion at C5-C6 and 
thoracic disk bulge at T2-3) was denied by an October 2001 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for back 
disability has been received since the October 2001 rating 
decision. 


CONCLUSIONS OF LAW

1.  The October 2001 rating decision, which denied 
entitlement to service connection for back disability 
(described as spondylosis L5-S1, cervical disk protrusion at 
C5-C6 and thoracic disk bulge at T2-3), is final.  38 
U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
October 2001 rating decision denying service connection for 
back disability, and thus, the claim has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the June 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertains to his claim.  The Board finds that 
the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in June 2004, which was prior to 
the November 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the June 2004 notice informed the claimant of 
what evidence was necessary to establish entitlement to 
service connection and what constitutes new and material 
evidence.  Further, the RO previously denied the claims for 
back disability as there was no evidence to establish a 
disability occurred in or was caused by service.  The June 
2004 letter specifically requested evidence that the 
veteran's current back disabilities were related to his 
military service.  Thus, the requirements set forth in Kent 
have been satisfied.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service personnel and medical records, private medical 
records and VA examination reports.  Moreover, the RO 
requested a Line of Duty report concerning a September 1978 
motor vehicle accident from the National Personnel Records 
Center (NPRC) to which it received a negative response.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in September 2001.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  New and Material Evidence

The issue of service connection for back disability, 
described as spondylosis L5-S1, cervical disk protrusion at 
C5-C6 and thoracic disk bulge at T2-3, was denied by the RO 
in an October 2001 rating decision.  The Board notes that 
entitlement to service connection for back disability was 
also previously denied in September 1981 and December 1982 
rating decisions.  The veteran was informed of the October 
2001 rating decision, and he did not file a notice of 
disagreement to initiate an appeal.  Under the circumstances, 
the Board finds that the October 2001 rating decision became 
final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in May 2004.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Since the October 2001 rating decision, additional evidence 
has become part of the record, including private chiropractic 
records from September 1983 to September 2003; service 
personnel records; a September 2004 NPRC response indicating 
no Line of Duty report; and a June 2004 private opinion.  
Significantly, the service personnel records and September 
2004 NPRC response relates directly to the fact as to whether 
the veteran was in a motor vehicle accident in September 
1978.  Further, the June 2004 private opinion indicated that 
the veteran's back problems were related to the 1978 accident 
that allegedly occurred while the veteran was serving as a 
military policeman.

The Board finds that the additional evidence submitted since 
the October 2001 rating decision is new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the last final rating decision.  Further, the 
evidence is material because it relates to the unestablished 
fact of whether the veteran's back disability is related to 
service, which is necessary to substantiate the veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for back disability is 
reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for back disability.  
To that extent, the appeal is granted, subject to the 
directions set forth in the following remand section of this 
decision.


REMAND

In view of the reopening of the veteran's claim on the basis 
of additional evidence pertinent to the claimed nexus between 
current back disability and active duty service, the Board 
believes that another VA examination with medical opinion is 
appropriate.  See generally 38 C.F.R. § 3.159(c)(4). 

The veteran is hereby advised that when a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with a reopened claim for a benefit which was 
previously disallowed the claim shall be denied.  38 C.F.R. 
§ 3.655(b).



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA spine examination.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with he examination.  All 
disorders of the spine found on 
examination should be clearly reported.  
After examining the veteran and reviewing 
the claims file, he examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any current 
disorders of the spine are causally 
related to service, to include the back 
complaints noted in the veteran's service 
medical records.  A detailed rationale 
should be provided for any opinions 
expressed. 

2.  After completion of the above, the RO 
should review the claims file and 
adjudicate the service connection claim 
under a merits analysis.  If the benefit 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


